Title: University of Virginia: State of the funds of the UVA as of 1 Jan. 1825, 15 Mar. 1825, 15 March 1825
From: Jefferson, Thomas
To: 

State of the funds of the UniversityJan. 1. 1825.Due on Annuity of 1823800Debt from the Library fund6,000Debts due to individuals6,144.Annuity15,000To be remitted to Italy for capitals, bases, pavemt3,000.Bank loan on credit of arrearages of sbscrptns5,000Ordinary current expences of the year3,500.Residuum of sperate arrearages (3426) ½ ys year1,713Salaries of 5. Professors from Jan. 17,500.Rent of 6. Hotels from Mar. 7993of 3. do suppose from Apr. 1.3,405Rent of 25. dormitories ⅛ off350Anatomical theatre4,000University rent from 50. Students. ⅛ off657Surplus for building and contingencies.2,16429.71329,713Account ofthe Literary fund.Donation of 1824.50,000Debt to general fund6,000To finish Library room6,000Purchase of library18,000Chemical Laboratory and apparatusAstronomical apparatusNat. philos. and Mathematical doAnatomical and medical doMineralogical and geological collectionsConchological collectionA prospective view. e.g.of 1826. EtaAnnuity15,000Salaries of 8. Professors @ 1500.D12.000Rent of 6. Hotels1,200Military instructor200. 100. dormitories @ 16.D.1,600.Librarian1509. do@ 12.D108Secretary of Faculty50.University rent from 218. Students @ 15.D3.270Annual ordinary current expences3,500Arrearages 6400D goodSurplus for debts repairs, buildings, contingencies5,27821,178.21,178
   the other moiety, 1,713D will probably be recd in 1826.
Mar. 15. 25.Ordinary current expences.Bursar’s commission on 21,178.D211.Proctor’s salary1,500Janitor’s wages and provisions200.Overseer’s wages and provisions200.Hire & maintenance of 10. men & 1. woman950a Horse100.Taxes on lands and laborers15.Contingencies3243,500.